                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DAVIS JAVITZ,

                     Plaintiff,
       v.                                         3:15-CV-2443
                                                  (JUDGE MARIANI)
LUZERNE COUNTY, et al.,

                     Defendants.

                                          ORDER

      AND NOW, THIS c('i1/bAY OF JUNE 2021, upon consideration of Defendants

Luzerne County, Robert C. Lawton and David Parsnik's Motion in Limine to Preclude

Evidence Regarding Unnecessary Elements of Plaintiffs First Amendment Claim, Including

Plaintiffs Attempt to Subject Paula Schnelly to a Transcription Test (Doc. 149)

and all relevant documents, IT IS HEREBY ORDERED THAT Defendants' motion is

DENIED WITHOUT PREJUDICE for the reasons set forth in the accompanying

Memorandum Opinion.
